Citation Nr: 0914509	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from June 1976 to June 1980, 
and subsequent Army National Guard service from June 1984 to 
at least January 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision in which 
the RO, inter alia, denied the Veteran service connection for 
a cervical spine condition.  The Veteran filed a notice of 
disagreement (NOD) in September 2007, and the RO issued a 
statement of the case (SOC) in October 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2007.

The Veteran was scheduled for a hearing before a Decision 
Review Officer (DRO) in November 2008; however, the report of 
a November 2008 informal conference reflects that the Veteran 
withdrew his request for a DRO hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent medical evidence on the question of whether 
the Veteran's cervical stenosis and degenerative disease 
associated with cervical compression and fusion are causally 
related to active duty for training and/or inactive duty 
training during Army National Guard service is in relative 
equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for cervical stenosis and 
degenerative disease associated with cervical compression and 
fusion are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claim for service 
connection for a cervical spine disability, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

With respect to the Veteran's Army National Guard service, 
the applicable legal authority permits service connection for 
a disability resulting from disease or injury incurred in or 
aggravated coincident with active duty for training 
(ACDUTRA), or for disability resulting from injury during 
inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 
101(22), (23), (24); 38 C.F.R. § 3.6.

The Veteran's service treatment records from his period of 
active service from June 1976 to June 1980 reflect complaints 
of neck pain in July 1978 but none thereafter, to include on 
examination for flying class in February 1980, less than four 
months prior to discharge.  Therefore, the evidence fails to 
show that the Veteran developed a chronic cervical spine 
disability in service.  Further, there is no competent 
medical evidence establishing a link between such service and 
his current cervical spine disability.  Thus, service 
connection for a cervical spine disability based on this 
period of service is not warranted.

As regards the Veteran's Army National Guard service with 
periods of ACDUTRA and INACDUTRA, there is conflicting 
evidence on the question of whether service is causally 
related to the Veteran's current cervical spine disability.

The Veteran's service treatment records from the Army 
National Guard reflect that he was involved in a motor 
vehicle accident on March 5, 1996 when his vehicle was struck 
from the front while making a turn.  He reported that he had 
been restrained and that he had not lost consciousness but 
that he had experienced low back pain.  [Parenthetically, the 
Board observes that the RO granted service connection for a 
low back disability based on this motor vehicle accident in 
an October 2007 rating decision.]  The service treatment 
records also reflect that he strained his neck in November 
1994 performing maintenance duties on a helicopter.

The report of an October 2006 private operative report 
reflects a history of diffuse degenerative process and a 
diagnosis of right C5 radiculopathy and moderate to severe 
C4-5 stenosis.  The Veteran underwent anterior decompression 
and fusion with bilateral anterior foraminotomies of C4-5 and 
fusion with left autograft iliac crest bone graft and synthes 
cervical locking plate.

A January 2007 service treatment record reflects a diagnosis 
of degenerative joint disease of the cervical spine with 
stenosis, C5 radiculopathy, and bilateral C7 radiculopathy 
status post anterior cervical decompression and fusion of C4-
5.  The Veteran was also diagnosed with status post fracture 
of L5, severe degenerative joint disease of the right 
shoulder with rotator cuff tear, bilateral carpal tunnel 
syndrome, and hypertension.  The physician recommended 
discharge based on the Veteran's medical issues.

The available service personnel records reflect that the 
Veteran served as a utility helicopter repairman from 
December 1991 to October 1993 and as a crew chief from 
October 1993 to at least November 2005.

Following Army National Guard service, in a February 2007 
letter, Dr. L., a private orthopedic surgeon, stated that she 
had been treating the Veteran for over two years and that she 
had reviewed his medical records, noting the May 1996 motor 
vehicle accident.  Dr. L. then stated that the Veteran's 
"steady overhead lifting and reaching work acted in his 
medical problems with his cervical spine."  

An October 2008 treatment note from Dr. L. includes a 
notation that, from 1989 to 2006, the Veteran worked in the 
military as a crew chief in a helicopter, which gave a 
significant amount of vibration and also required wearing a 
helmet and night vision goggles.  Dr. L. noted that the 
Veteran was involved in a motor vehicle accident in 1999 
[sic] when he incurred a whiplash injury and back pain that 
required therapy for eight to nine weeks.  Dr. L. noted that 
the Veteran had been managing intermittently with neck 
problems over the years and presented to her in July 2006.  
Dr. L. related that the Veteran had been performing a lot of 
overhead work as a crew chief and observed that he has 
significant underlying degenerative disease that is quite 
severe in the cervical and lumbar spine.  Dr. L. then 
concluded that she "would definitely say that there is a 
connection to his original whiplash injury in 1999 [sic] and 
the ongoing stress with his work as described as a crew 
chief."

In a November 2008 letter, Mr. B., an aviation safety officer 
of the Maine Army National Guard, indicated that the Veteran 
joined the Army National Guard in 1984 as an aircraft 
mechanic and became a qualified flight crewmember in October 
1993 and, during the 13 years that followed, accumulated 952 
hours of flight time, 99 hours of imminent danger flying, and 
137 hours of night vision goggle time.  Mr. B. noted that the 
Veteran started having medical problems with his back and 
neck after a military vehicle accident in 1995 and that he 
accumulated most of his flight hours after the accident 
although his condition continued to deteriorate until his 
back operation in 2005.  Mr. B. stated that it is an 
established fact that helicopter crewmembers develop back and 
neck problems due to the flight characteristics of vertical 
vibration, poor ergonomics, flight helmet and night vision 
goggle use, and having a weight bag strapped to the head.  
Mr. B. added that military orthopedic and neurological 
physicians classify these medical problems as an occupational 
hazard of helicopter flight and that at least five flight 
crewmembers in the Maine Army National Guard have had 
operations related to flight injuries.  Mr. B. concluded 
that, with thirty-seven years of military aviation 
experience, it was his belief that the Veteran's back and 
neck problems are a classic example of an occupational hazard 
of helicopter flight.

The report of a December 2008 VA examination includes 
notation that the Veteran injured his neck in a motor vehicle 
accident during service.  However, the examiner noted that he 
could not find records relating to a motor vehicle accident.  
The examiner noted a letter from Mr. B. stating that the 
Veteran's neck problem is due to helicopter piloting and a 
note from Dr. L. reflecting a history of a motor vehicle 
accident that caused a whiplash injury in 1999.  The examiner 
stated that the medical records note a low back injury from 
that accident.  The examiner diagnosed the Veteran with 
cervical stenosis and degenerative disease associated with 
cervical compression and fusion.  The examiner then stated 
that the Veteran's cervical spine disability is "less likely 
than not caused by the [in-service motor vehicle accident]" 
and "less likely than not aggravated by the service duty."  
The examiner explained that there is no specific record of a 
motor vehicle accident in 1996 and there is conflicting 
documentation in the record.  The examiner noted that the 
apparent injury that was treated was a lumbar strain.  The 
examiner added that, even with a whiplash injury, there would 
not be the significant amount of degenerative disease 
revealed on MRI in 2006, noting that this amount of 
degenerative disease would not be caused by a whiplash injury 
from a motor vehicle accident.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

As indicated above, service treatment records reflect an 
incident of a strained neck in November 1994 performing 
maintenance duties on a helicopter and a motor vehicle 
accident in March 1996.  The record also reflects that the 
Veteran accumulated around 1000 hours of flight time.  In 
addition, a private physician, who reviewed the Veteran's 
medical records and examined the Veteran, has stated that his 
duties as a crew chief "acted in his medical problems with 
his cervical spine" and that "definitely. . . there is a 
connection" between his current cervical spine disability 
and the motor vehicle accident and ongoing stress with the 
work as a crew chief.  

Although the private physician did not specifically state 
that the motor vehicle accident and crew chief duties caused 
or aggravated the Veteran's current cervical spine 
disability, the Board observes that her statements 
essentially indicate that the Veteran's current cervical 
spine disability is causally related to the whiplash injury 
from the in-service motor vehicle accident and the ongoing 
physical stress associated with his duties as a crew chief.  
Further, by saying "definitely" in expressing that "there 
is a connection," the physician stated her opinion in 
unequivocal terms.  In summary, the positive medical evidence 
indicates that the in-service motor vehicle accident and 
helicopter crew chief duties caused the Veteran's current 
cervical spine disability.

On the other hand, the service treatment records reflect only 
one incident of a strained neck performing maintenance duties 
on a helicopter.  The record also fails to show that the 
Veteran incurred any specific injuries during his near 1000 
hours of flight time.  In addition, a VA examiner, who also 
reviewed the Veteran's medical records and examined the 
Veteran, has opined that his cervical spine disability is not 
caused by the motor vehicle accident or aggravated by service 
duty.  

Although the VA examiner explicitly addressed whether the 
motor vehicle accident caused the Veteran's cervical spine 
disability, he did not specifically address the impact of the 
Veteran's duties as a helicopter crew chief.  Here, the Board 
notes that, in requesting the VA medical opinion, the RO only 
asked the examiner to provide an opinion on whether the 
Veteran's cervical spine disability is due to the in-service 
motor vehicle accident.  Indeed, the primary basis of the 
examiner's opinion is that the amount of degenerative disc 
disease seen in the Veteran's cervical spine is not 
consistent with a mere whiplash injury from a motor vehicle 
accident.  Thus, the examiner's opinion is essentially that 
something other than, or in addition to, the whiplash injury 
from the in-service motor vehicle accident caused the 
Veteran's current cervical spine disability.  More 
importantly, the examiner did not specifically rule out a 
causal relationship between the Veteran's duties as a crew 
chief and his current cervical spine disability.  

In summary, the negative medical evidence indicates that the 
in-service motor vehicle accident did not cause the Veteran's 
current cervical spine disability and that service generally 
did not aggravate the Veteran's current cervical spine 
disability.

Under the circumstances of this case, the Board finds that 
the competent medical opinion evidence on the question of 
whether the Veteran's current cervical stenosis and 
degenerative disease associated with cervical compression and 
fusion are causally related to ACDUTRA and/or INACDUTRA 
during Army National Guard service is in relative equipoise.  

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  See 38 
C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of the foregoing, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for cervical stenosis and 
degenerative disease associated with cervical compression and 
fusion are met.


ORDER

Service connection for cervical stenosis and degenerative 
disease associated with cervical compression and fusion is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


